Citation Nr: 1109249	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-37 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right hip disability, to include as secondary to service-connected bilateral knee disabilities.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for temporomandibular joint (TMJ) dysfunction, with headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the pendency of this claim and appeal, jurisdiction of the appeal was transferred to the RO in St. Petersburg, Florida.

In addition to the issues listed on the title page of this decision, the October 2007 rating decision also denied entitlement to service connection for a thoracolumbar spine disability.  The Veteran appealed all issues addressed in that rating decision; however, the RO subsequently granted service connection for degenerative joint disease of the lumbar spine, noting that its action was considered a full grant of benefits sought on appeal for the issue involving the thoracolumbar spine.  See June 2010 rating decision (issued in August 2010).  Therefore, that issue is not currently before the Board.  

In November 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

At the November 2010 hearing, the Veteran and his representative indicated that they believed the current appeal also included the issues of entitlement to service connection for disabilities involving the cervical spine and left hip.  The Board has carefully reviewed the evidentiary record and finds that these issues are not currently on appeal or before the Board because those issues were not addressed in the October 2007 rating decision or any other rating decision (or statement of the case) issued during the pendency of this claim and appeal.  

Nevertheless, it appears that the Veteran intended for a statement submitted in May 2007 to serve as an informal claim to reopen the claims of service connection for cervical spine and left hip disabilities, as those disabilities were previously denied in an October 2002 rating decision.  While these issues have been raised by the record, it does not appear that the RO has conducted any development or adjudication regarding these issues.  

Likewise, the Board notes that the issues of service connection for fibromyalgia and asthma have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See statements submitted in May and June 2010.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

For reasons discussed below, the issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

At the November 2010 hearing, the Veteran testified that he began receiving treatment for his claimed disabilities immediately following service.  He testified that he received treatment from the VA Medical Center (VAMC) and the Nelson and Nelson Chiropractic Clinic in Fayetteville, North Carolina.  The evidentiary record does not contain any treatment records from Nelson and Nelson Chiropractic Center and there is no indication that the RO has attempted to obtain these records.  Likewise, while the evidentiary record contains VA outpatient treatment records from various VA Medical Centers, including the VAMC located in Fayetteville, NC, dated from 1991 to 2010, there is no indication that treatment records dated prior to 1991 were requested and/or not available.  The Veteran testified that he began treatment at the Fayetteville, NC, VA beginning around 1990.  

VA has a duty to assist the Veteran in the development of the claim, which includes assisting him in procuring all treatment records relevant to this appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Therefore, the Board finds that VA has not satisfied its duty to assist the Veteran in obtaining all pertinent evidence in this appeal and, thus, a remand is necessary in order to obtain all outstanding VA and private treatment records identified by the Veteran.  

In addition to the foregoing, the Veteran also testified that he has been receiving benefits from the Social Security Administration for four years for the disabilities for which he is seeking service connection.  Review of the record reveals that the actual SSA decision and the reports and records considered by SSA in making its decision are not contained in the claims folder.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2010).  Therefore, because these records may contain pertinent information to the claims on appeal, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The Board notes that a rating decision dated in February 2010 denied a total rating based on individual unemployability due to service-connected disabilities.  The Veteran did not appeal that decision and it became final.  See 38 C.F.R. § 20.200 (2010).  

Finally, the Board notes that the Veteran has asserted that he currently has a right hip disability which may be secondary to his service-connected bilateral knee disability.  See January 2007 informal claim.  While VA has obtained a medical opinion that addresses the likelihood that the Veteran has a right hip disability that is related to his military service, the VA examiner did not address whether a right hip disability is likely secondary to his service-connected bilateral knee disabilities.  (Service connection may be granted for disability proximately due to or the result of a service-connected disability or where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  
38 C.F.R. § 3.310(a)).   See July 2010 VA Joints examination report.  Therefore, on remand, the RO will be requested to obtain an amended medical opinion that addresses the secondary service connection issue.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

It is noted that the RO considered the issues of whether new and material evidence had been submitted to warrant reopening the appellant's claims, which had been previously denied and are final.  Notwithstanding any action by the RO, the Board must make an independent assessment as to whether new and material evidence sufficient to reopen the appellant's claims has been received under 38 U.S.C.A. 
§ 5108.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide whether new and material evidence has been received preliminarily to addressing merits; what the RO may have determined in this regard is irrelevant).  The issues on appeal are phrased accordingly.  Necessary developmental action is required before the Board addresses those matters.  38 C.F.R. § 3.159 (c) (2010).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide all required contact information for the Nelson and Nelson Chiropractic Center in Fayetteville, NC, as well as an appropriate consent form authorizing VA to obtain his treatment records.  Thereafter, obtain the Veteran's treatment records from Nelson and Nelson Chiropractic Center and associate them with the claims file.  All negative responses and attempts should be fully documented in the claims file.  

2. Request all of the Veteran's treatment records from any VA Medical Center dated prior to 1991, including specifically the VA Medical Center in Fayetteville, NC.  All negative responses and attempts should be fully documented in the claims file.  

3. Request from the Social Security Administration all records related to the Veteran's claim for Social Security benefits, including all medical records and copies of all decisions or adjudications.  All negative responses and attempts should be fully documented in the claims file.  

4. Request that the physician who conducted the July 2010 VA Joints examination review the claims file and provide an addendum that addresses whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran currently has a right hip disability that is aggravated by, proximately due to, or the result of his service-connected right and/or left knee disabilities or the combined effects of other service-connected disabilities.  

a. A rationale must be provided for any opinion offered.  The examiner should be informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression, as opposed to a temporary flare-up of symptoms.

5. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should, then, be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



